The question presented for decision in this case involves the construction of Section 5971 of the Revised Statutes of Ohio. That section provides as follows:
“When a devise of real or personal estate is made to any child or other relative of the testator, if such child or other relative shall have been dead at the time of making of the will, or shall die thereafter leaving issue surviving the testator, in either case such issue shall take the estate devised in the same manner as the devisee would have done if he had survived the testator; or if such devisee shall leave no such issue, and the devise be of a residuary estate to him or her, and other child or relative of the testator, the estate devised shall pass to, and vest in such residuary devisee surviving the testator, unless a different disposition shall be made or required by the will.”
It is the claim of counsel for plaintiff in error in this case that by force of the provisions of this section, that on the death of Justice L. H. Baker, their father, the interest and estate bequeathed to him by the will of Jacob W. Baker, vested in them as the children of said Justice L. H. Baker, directly and immediately under the will of their grandfather, as a devised estate, and that they take the same unincumbered by and discharged of any debt due the testator from their father.
The sole question we are called upon to consider and determine in this case is, whether these plaintiffs in error •who are not named in the will of Jacob W. Baker as de-visees or legatees, but are such only by way of substitu*593tion and by force of the provisions of above Section 5971, take the property or estate bequeathed to their father subject to the equities which would have existed against it in his hands had he survived the testator, or whether they take it in their own absolute right and discharged of all such equities. There can be no doubt, and counsel for plaintiffs in error concede, that if Justice L. H. Baker, the primary legatee named in this will, were here in person asking to recover his legacy or his distributive share of his father’s estate under said will, that the court would say to him, if you would have your legacy you must pay your debt, if you will not pay you must suffer your legacy to be applied in discharge of it, and such decree would not only be in accord with justice and sound reason but would be in keeping and harmony with the principle of equality which pervades our laws of descent and distribution. Such then being the standard- by Avhich the rights of a primary legatee thus situated must be measured and determined, are these plaintiffs in error, who are devisees or legatees only by substitution, entitled to have or to hold a better or more advantageous position in the distribution of this estate than could their immediate ancestor, the primary legatee? The answer is to be found in the construction and interpretation proper to be given to above Section 5971, Revised Statutes. TV hat then is the true interpretation, meaning and effect of this statute? In the construction and interpretation of statutes of this character — remedial statutes — and as an aid both in determining the legislative intent and the meaning and effect proper to be given to the statute itself, it is helpful and important to inquire what was the old law, what the mischief which existed under it, and what the remedy intended to be applied by the Legislature by the enactment of the particular statute, the interpretation of which is being considered. Before the enactment of Section 5971, under the rule of the common law if a legatee should die before his testator, his legacy would lapse, and such lapsed legacy would fall into the residuary fund, if any, *594of testator’s estate, and thus might pass to those who had no natural or rightful claim whatever upon the testator’s bounty. Prior to the time of the enactment of this section, such was the law of this state that if a father made a will distributing his estate as he thought proper among his children, and one of them should die in the father’s lifetime, leaving children, unless the testator was wise enough and thoughtful enough to anticipate and provide in his will for such contingency, the children of his deceased child would take nothing, but the children of the testator who survived him would take the whole estate. To remedy this imperfection and to relieve against this harshness and injustice of the common law our statute was passed.
The statute, as its title shows, was designed and intended to relieve against a hardship by preventing the lapsing of devises and legacies, and its sole purpose and effect, as we think, was and is, npon the happening of the contingency therein mentioned, to place the grandchildren of a testator in their parent’s stead, and to give to them the right to take what such parent would have taken if he had survived the testator. But certainly we think it was not the purpose, and could never have been the intention of the Legislature by the enactment of this statute, to secure to the grandchildren of the testator greater rights and privileges than their parent — the primary legatee— could have had; nor may we reasonably assume that it was the intention of the Legislature to give to such grandchildren rights against other beneficiaries under the will which the person in whose place they stand, and for whom they are substituted, never would himself have been permitted to assert. Yet such result must inevitably follow if the statute under consideration is to have the construction and interpretation contended for by the plaintiffs in error. The rule of construction is elementary that statutes must always be construed so as to give effect to the intent and object of the Legislature. The statute now under review, as we have seen, was designed to relieve *595from a hardship, and should, therefore, be so read and interpreted as to cure the mischief it was intended to remedy, but its meaning and effect must not be enlarged or extended by construction beyond the purpose of its enactment. The plaintiffs in error in this case are not named in-the will of Jacob W. Baker as legatees, nor anywhere designated in said will as beneficiaries of the testator; they are mere “statute made” legatees, Avho by force of the provisions of Section 5971 take the place of their father and are given what, but for his death, would have gone to him as primary legatee under said will, and as such substituted legatees they must bear the burdens and be subject to the same equities that would have existed against him if he had survived the testator. In other words, in the language of the statute itself, they “must take in the same manner as he would have done had he survived the testator.” The circuit court in this case having so found and adjudged, its judgment is

Affirmed.